Title: Abigail Adams 2d to John Quincy Adams, 3 May 1782
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      Braintree May 3d. 1782
     
     I am conscious my dear Brother that I have appeared deficient in my duty and affection by neglecting to write you often. I have very little encouragement to continue a correspondance without any return from you. I do not believe you deficient in writing; it is a disagreable circumstance that we receive so small a part of the letters that are written. Mamma has receiv’d letters from Pappa and Mr. Thaxter as late as December and from yourself so late as October from Petersbourg. I was not made happy by one line, have you forgot your Sister. No such an idea shall ever dwell in my mind. We lament the loss of the letters, Gillon had in his possession. You will no doubt hear of his conduct ere this reaches you. Charles after many distresses and dangers has safe landed on his native shore. The anxiety we suffered from an apprehension of his danger was great: it is now fully recompensed by his safe return to those friends that dearly love him. He was ever a favourite you know, and still continues to possess the amiable qualities that in his younger years gained the affection of his friends. You, my Brother are far, very far removed from your friends and connections: it is a painfull reflection to those that have parted with a son and a Brother. It is not the person that goes abroad in quest of any object whether Knowledge, business, or pleasure that is pained by the seperation. Every object they meet imprints new ideas on their minds; new scenes soon engage their attention, still looking forward they have but little time to reflect on their past time, the pleasure they receive is so much more than a balance for the pain that their time passes in almost an uninterrupted course of happiness. On the contrary the friends they leave are still dwelling on the painfull event that deprived them of much happiness; no pleasing scenes present to the mind, the imagination pained with a repetition of past pleasures and present pains seeks a new source in anticipating future events.
     You are I hope sensible of the peculiar advantages you are receiving. Very few at any age of life possess so great a share. It is your own fault if you neglect to make a right improvement of the talents that are put into your hands; your reflections in a future day will be brightened if you can look back on your past conduct conscious of not having deviated from the path of your duty. I will not draw a contrary supposition.
     Some persons Lives are scarcely clouded by any event unfavourable to their happiness, fortune seems to court their favour and pour liberally her blessings on their wishes. We see another character struggling with events through life: all their intentions appear to be frustrated, and every wish is clouded by a disappointment. To judge from the few years you have passed in Life the former seems descriptive. But do not be deceived by appearances; she may yet have in store for you, trials and troubles unthought of; neither distress yourself with events that may never take place but learn this necessary lesson neither to be too much elated with prosperity nor depressed with adversity. Could I anticipate your soon return it would give me much pleasure. The pleasure we shall receive from a mutual exchange of friendship and sentiments when the happy period shall arrive will I hope be increased greatly by so long a seperation. I know of no opportunity of conveyance soon, but whenever this reaches you, let it remind you of the pleasure you ever give your Sister by answering her letters. May you my Brother return and answer the expectations of your Friends is the sincere wish of your affectionate friend and sister.
    